Title: From Thomas Jefferson to Francis Eppes, 8 January 1792
From: Jefferson, Thomas
To: Eppes, Francis


          
            My Dear Sir
            Philadelphia Jan. 8. 1792.
          
          Finding a moment of leisure to take up my private correspondencies, I am to answer your letter of Oct. 24. recd. Nov. 27. and not fully answered in mine written since that.
          On consultation with Jack, he is of opinion that 300 Dollars a year will do for him here. I rely the more on his judgment because I have seen no disposition to useless expence in him. I have always put his money in the bank for him, that it may be safe and ready for his wants, but I placed it in my own name that he might be obliged to apply to me for orders as he had occasion for money. This I knew would be some check, if any should be necessary: but he has drawn it in such moderate sums as never to render it even expedient that I should ask him what it is for. I send you a statement of his account at the bank which will shew what I say, and I shall go on with him in the same way. To the sum of 300. dollars I would recommend the addition of 100. dollars annually more for books. I propose to write to Europe for that amount in March, in order that they may come during the summer, and escape the damage always attending a winter passage.
          I have received from Dobson a very intemperate and unjust letter. His character alone has induced me to return him a dispassionate answer. I had asked from him a statement of all the payments made him on my account. He refused the trouble saying he had furnished you with one, and this is the politest passage of his letter. You gave me on my arrival in Virginia a statement from him of what had been then paid him, calculated at Compound interest, not as a demand to be so allowed, but to shew he would be willing I should allow it. There have been some payments made him since, of which I have no account, and particularly at what rate of exchange the several paiments have been credited. I wish also to know what paiments have been made by Bannister’s administrator. For all this I must trouble you. I have heard  nothing yet from Mr. Lewis as to the event of my sale. I had hoped there might be some ready money received at it, and had directed it to be paid to Dobson in aid of other resources for satisfying his demand.
          Jack is well and proceeding well. Maria wrote to her aunt yesterday, under cover to Mr. Hylton. Present me to her in the most affectionate terms and beleieve me to be dear Sir Your sincere friend & humble servt,
          
            Th: Jefferson
          
        